Exhibit 10.2

 

INSMED INCORPORATED

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 2015 INCENTIVE PLAN

 

No. of shares subject to Option:

 

THIS AGREEMENT dated this          , between INSMED INCORPORATED, a Virginia
corporation (the “Company”), and          (“Participant”), is made pursuant and
subject to the provisions of the Insmed Incorporated 2015 Incentive Plan, as
amended (the “Plan”), a copy of which has been made available to the
Participant.  All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.

 

If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of any employment, consulting or similar
services agreement between the Participant and the Company as may be in effect
(the “Service Agreement”), the Service Agreement shall control, and this Award
Agreement shall be deemed to be modified accordingly so long as such
modification is not expressly prohibited by the Plan.

 

1.             Grant of Option.  Pursuant to the Plan, the Company,
on           (the “Date of Grant”), granted to Participant, subject to the terms
and conditions of the Plan and subject further to the terms and conditions
herein set forth, the right and Option to purchase from the Company all or any
part of an aggregate of            shares of Common Stock at the Option price of
$           per share, being not less than the Fair Market Value of such shares
on the Date of Grant.  This Option is intended to be a nonqualified stock option
and not an “incentive stock option” within the meaning of Section 422 of the
Code.  This Option is exercisable as hereinafter provided.

 

2.             Terms and Conditions.  This Option is subject to the following
terms and conditions:

 

a.                                      Expiration Date.  This Option shall
expire ten years from the Date of Grant (the “Expiration Date”).

 

b.                                      Exercise of Option.  Except as provided
in paragraphs 3, 4 and 5, this Option shall be exercisable with respect to
twenty-five percent (25%) of the shares of Common Stock subject to this Option
on the first anniversary of the Date of Grant (the “First Anniversary Date”) and
with respect to an additional twelve and a half percent (12.5%) of the shares of
Common Stock subject to this Option on the sixth month anniversary of the First
Anniversary Date and each sixth month anniversary date thereafter through the
fourth anniversary of the Date of Grant. If the foregoing schedule would produce
fractional shares, the number of shares for which the Option becomes exercisable
shall be rounded down to the nearest whole share. Once this Option has become
exercisable in accordance with the preceding sentence it shall continue to be
exercisable until the termination of Participant’s rights hereunder pursuant to
paragraph 3, 4 or 5 or until the Option has expired pursuant to subparagraph
2(a).  A partial exercise of this

 

--------------------------------------------------------------------------------


 

Option shall not affect Participant’s right to exercise this Option with respect
to the remaining shares, subject to the conditions of the Plan and this
Agreement.

 

c.                                       Method of Exercising Option and Payment
for Shares.  This Option shall be exercised by written notice delivered to the
attention of the Company’s Chief Financial Officer at the Company’s principal
office in New Jersey.  The exercise date shall be (i) in the case of notice by
mail, the date of postmark, or (ii) if delivered in person, the date of
delivery.  Such notice shall be accompanied by payment of the Option price in
full, in cash or cash equivalent acceptable to the Committee, or such other
method as determined by the Committee, including an irrevocable commitment by a
broker to pay over such amount from a sale of the shares of Common Stock
issuable under the Option, the delivery of previously owned shares of Common
Stock or withholding of shares of Common Stock deliverable upon exercise which,
together with any cash or cash equivalent paid, is not less than the Option
price for the number of shares for which this Option is being exercised.

 

d.                                      Nontransferability.  This Option may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
by Participant except by will or by the laws of descent and
distribution.  During Participant’s lifetime, this Option may be exercised only
by Participant.

 

e.                                       Agreement with Terms.  Receipt of any
benefits under this Agreement by Participant shall constitute Participant’s
acknowledgement of and agreement with all of the provisions of this Agreement
and of the Plan that are applicable to this Option, and the Company shall
administer this Agreement accordingly.

 

3.             Exercise in the Event of Death.  In the event Participant dies
before the expiration of this Option pursuant to subparagraph 2(a), this Option
shall be exercisable with respect to all or part of the shares of Common Stock
that Participant was entitled to purchase under subparagraph 2(b) on the date of
Participant’s death.  In that event, this Option may be exercised, to the extent
exercisable under subparagraph 2(b), by Participant’s estate or by the person or
persons to whom his rights under this Option shall pass by will or the laws of
descent and distribution.  Participant’s estate or such persons may exercise
this Option within one (1) year of Participant’s death or during the remainder
of the period preceding the Expiration Date, whichever is shorter.

 

4.             Exercise in the Event of Permanent and Total Disability.  In the
event Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Code (“Permanently and Totally Disabled”) before the
expiration of this Option pursuant to subparagraph 2(a), this Option shall be
exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date he
ceases to be employed by the Company and its Affiliates as a result of his
becoming Permanently

 

--------------------------------------------------------------------------------


 

and Totally Disabled.  In that event, Participant may exercise this Option, to
the extent exercisable under subparagraph 2(b), within one (1) year of the date
he ceases to be employed by the Company and its Affiliates as a result of his
becoming Permanently and Totally Disabled or during the period preceding the
Expiration Date, whichever is shorter.

 

5.             Exercise After Termination of Employment.  Except as provided in
paragraphs 3 and 4 hereof, if the Participant ceases to be employed by the
Company and its Affiliates prior to the Expiration Date, this Option shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase under subparagraph 2(b), as well as set forth under any
Service Agreement, on the date of Participant’s termination of employment. In
that event, Participant may exercise this Option, to the extent exercisable
under subparagraph 2(b) and/or under any Service Agreement, during the remainder
of the period preceding the Expiration Date or until the date that is three
(3) months (or such other period of time provided under any Service Agreement)
after the date he ceases to be employed by the Company and its Affiliates,
whichever is shorter.

 

6.             Notice.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the Company at its principal place of business or to the
Participant at the address on the payroll records of the Company or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.  Additionally, if such notice or communication is by the
Company to the Participant, the Company may provide such notice electronically
(including via email).  Any such notice shall be deemed to have been given
(a) on the date of postmark, in the case of notice by mail, or (b) on the date
of delivery, if delivered in person or electronically.

 

7.             Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.

 

8.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, local or other taxes required
by law to be withheld on account of such taxable event.

 

9.             No Right to Continued Employment or Other Service.  Nothing in
the Plan or this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries and/or its Affiliates to terminate the
Participant’s employment at any time or for any reason in accordance with the
Company’s Bylaws and governing law, nor shall any terms of the Plan or this
Agreement confer upon Participant any right to continue his or her employment
for any specified period of time.  Neither this Agreement nor any benefits
arising under the Plan shall constitute an employment contract with the Company,
any Subsidiary and/or its Affiliates.  If Participant is not an employee,
nothing in the Plan or this Agreement shall interfere with or limit in any way
the right of the Company, its Subsidiaries and/or its Affiliates to terminate
the Grantee’s service, (i) if a member of the Board, on the Board at any time or
for any reason in accordance with the Company’s Bylaws and governing law, or
(ii) if a non-employee consultant or advisor, in

 

--------------------------------------------------------------------------------


 

accordance with the terms of the contract with such consultant or advisor.  In
no event shall any of the terms of the Plan or this Agreement itself confer upon
Grantee any right to continue his or her service for any specified period of
time.

 

10.          Adjustments Upon Certain Unusual or Nonrecurring Events or Other
Events.  Upon certain unusual or nonrecurring events, or other events, the terms
of this Option shall be adjusted by the Administrator pursuant to Section 15 of
the Plan.

 

11.          Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

12.          Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.

 

13.          Participant Bound by Plan.  Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

 

14.          Binding Effect.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

 

 

INSMED INCORPORATED

 

 

 

By:

 

 

 

 

 

PARTICIPANT

 

 

 

By:

 

--------------------------------------------------------------------------------